Inclusion of aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (debate)
Τhe next item is the debate on the oral question to the Commission by Peter Liese and Mathieu Grosch, on behalf of the PPE Group, Saïd El Khadraoui, Kathleen Van Brempt and Matthias Groote, on behalf of the S&D Group, Chris Davies and Holger Krahmer, on behalf of the ALDE Group, Martin Callanan, on behalf of the ECR Group, and Satu Hassi, on behalf of the Verts/ALE Group, on aviation activities in the scheme for greenhouse gas emission allowance trading within the Community - B7-0463/2010).
Madam President, Commissioner, ladies and gentlemen, in 2008 - following intense negotiations - we resolved to include aviation in the emissions trading system. I was the rapporteur at the time, and some of the shadow rapporteurs are also present here. We did not do it to annoy the aviation industry or third countries; we did it because we have a major problem. There has been a dramatic rise in greenhouse gases, and emissions of greenhouse gases from aviation have doubled since 1990. In 1997, the global community delegated the task of reducing these greenhouse gases to ICAO in the Kyoto Protocol. I regret to say that ICAO has produced no concrete results to date.
We felt that it was important when drafting legislation to include all airlines that take off or land in Europe. Whether they are European airlines, US airlines or Chinese airlines makes no difference; all must be included. That is important for the climate, and naturally it is also important from the point of view of fair competition. All this was approved in the codecision and Parliament made great compromises compared with its original proposals. It is therefore important to communicate this to third countries. The compromises cannot be easily changed because they were agreed in the codecision procedure.
Naturally there was already resistance at that time from third countries and this is now being articulated in the run-up to the ICAO General Assembly, which commences next week. I believe that legally, we are very much on the safe side; as rapporteur, I repeatedly took great care to ensure that the legal basis was correct. Like everything, however, it is also a political issue. We therefore need political support for our lead negotiators at ICAO, for Commissioner Kallas and for the Belgian Presidency.
I think the position of the US is particularly precarious. Last week, I met the US lead negotiator and asked her whether she was actually aware that the climate legislation approved by the House of Representatives and for which President Obama is constantly declaring his support will also be affected if the US succeeds in getting ICAO to allow a system based on mutual recognition. That would make the Waxman-Markey Bill illegal. The Americans had no answer to that, so that may be the way we can stop them in their tracks. President Obama should not just talk about protecting the climate; he should actually do something.
Madam President, Commissioner, we have gathered here today at this late hour shortly before midnight to debate the subject of climate change. It is a subject that has moved into the background somewhat. We have had a financial and economic crisis - in fact, we are still in it - but nonetheless, this subject is an important one. That is also why my fellow Members have asked what line the Commission intends to take at the forthcoming ICAO negotiations.
As Mr Liese has just outlined, here in Parliament, we have long grappled with reaching a compromise on the inclusion of aviation in the emissions trading system. We have conducted delicate negotiations with the Council. I feel that we also need to make this clear to the outside world - indeed internationally. As far as ICAO is concerned, and as far as reducing CO2 emissions from aviation is concerned, my feeling is that so far, a lot of time has been invested in this, but with minimal results. We therefore need to defend our proposal on the international stage in the same way as it was defended here in Parliament, where it was adopted with a large majority.
The European system will come into effect in 2012 and we have included third countries in it. That means that if an aircraft takes off in Washington and lands in the European Union, then it will fall within the emissions trading system of the European Union.
Climate change is a global problem, and consequently, it is a problem that must be tackled globally. If we are serious about doing so, then we need to develop fiscal instruments. We have imposed duties on small vehicles, such as cars and lorries. Unfortunately, we are not in a position to develop uniform tax rates in Europe. I am therefore under no illusions that there is any possibility of developing an international CO2 tax. Instead, the second best solution is therefore emissions trading, ideally globally, with rules covering third countries. These rules on third countries must also be defended tooth and nail by the European Commission and by the Council, which unfortunately, is not present at this late hour.
The US is an international player. The Obama administration initially set its sights high where climate legislation is concerned. To date, however, this has not been followed up by action. The ball is now in the US's court as regards getting climate legislation under way and harmonising and fine-tuning it internationally. This is very important.
The UN climate conference in Copenhagen was a flop, as we all know. It was not crowned with success. I fear that ICAO and Annex 16 of the ICAO Agreement, which regulates environmental measures, will also be a flop. Therefore, my question to the Commission is as follows: if no agreement is reached this time regarding the inclusion of aviation in emissions trading, is the Commission actually prepared to continue negotiating at ICAO level? Is there a Plan B in this event? How will the European Commission and also the Council react in this event?
Madam President, I regret to say that we are debating a failed strategy here. Even at the time we adopted the directive, some voices of warning could already be heard asking whether including third countries in emissions trading without any consultation had really been thought through. Even today, we are ignoring the international situation. We imagine that we only have to grit our teeth and then everything will work out in Copenhagen, subsequent conferences and ICAO. However, it is not that simple. Nonetheless, we have an EU directive that has to be implemented. I would like the Commission to tell me how it intends to do this. I have four specific questions on this and I eagerly await the answers.
Firstly, what steps is the Commission planning to take if third countries or third country airlines refuse to participate in the EU emissions trading system? Secondly, what measures are planned to bring about the inclusion of airlines in emissions trading? Thirdly, is it correct that the Commission is investigating or planning the withdrawal of EU flying rights from those airlines or third countries that refuse to participate in the EU emissions trading system? Fourthly, if such flying bans are imposed, how does the Commission expect the third countries concerned to react?
May I remind you that the European Court of Justice has received actions from third countries that are simply refusing to be included in the EU's emissions trading system. It is high time that we took a careful look at the day of reckoning that will come in 2012. I want to know what will happen then. What will we do then?
Debating what position we are going to take at ICAO is of secondary importance to me right now. When it comes down to it, ICAO is nothing more than an assembly of the governments of the world that are acting from exactly the same vast differences in interest as they were in Copenhagen and, I suspect, as they will be in Cancún.
My question to the Commission is therefore as follows: how are we going to get out of this dilemma? We are trying to implement a law that already exists, but which, in fact, cannot be implemented.
Madam President, ladies and gentlemen, emissions from air traffic have increased faster than those in any other major business sector. Mr Liese has already said that they have doubled in 20 years. If society as a whole cut greenhouse gas emissions the way it should, but flight emissions were to continue to increase at their present rate, in 20 to 30 years' time, air traffic would account for the entire emissions quota permitted for Europe. There would be nothing whatsoever left for anything else.
At Kyoto, the ICAO was commissioned to establish an international system for limiting flight emissions. It did not do so; on the contrary, it concluded that air traffic had a right to a free ride. That is precisely why the EU decided on its own flight emissions trading scheme. Our true objective, of course, is a global system, but the EU's flight emissions trading scheme alone will also have a global impact. Flights departing from Europe and arriving here account for a major share of the entire world's flight emissions.
We must not now bow to pressure from the United States of America. On the contrary, we need to condemn this pressure in no uncertain terms. Most of us no doubt feel immense sympathy for President Obama. We can understand his difficulties in getting climate legislation through the US Congress, but we cannot accept a situation where the US administration tries to block EU action on climate change. We definitely cannot allow the United States the right of veto concerning our own steps to limit flight emissions.
The sole mandate that the Commission and the Presidency have is to adhere to the directive that we have agreed on together. A similar problem also relates to emissions from international shipping, and I would remind the Commission of what we have agreed on in connection with our own climate legislation.
Madam President, I would like to express my thanks - also on behalf of my colleague, Mrs Hedegaard, who has already clearly set out our position on this matter - for the question, which is a very pertinent one. Unfortunately Mrs Hedegaard cannot be here today because she is currently in New York on business relating to the ongoing climate negotiations.
As you are aware, the ICAO Assembly will take place from 28 September to 8 October, and fundamentally, climate protection is right at the top of the agenda. The ICAO Council met last week to prepare a resolution on aviation and climate protection, but I regret to say that it did not succeed in this task.
The unilateral commitment that the EU has voluntarily made to reduce CO2 emissions to 20% below the 1990 level also includes emissions from aviation. These have not been included in any other international reduction targets to date, and that is what we want to change. Emissions from aviation have almost doubled since 1990 and, in all probability, will continue to rise. The current assumption is that levels in 2020 will once again be 70% higher than in 2005. By 2050, levels are expected to have increased by between 400% and 500% compared with 2005.
The measures by the European Union to counter the effects of aviation on climate have been a focal area since the European Parliament and the Council resolved in 2008 to integrate emissions from aviation into the EU emissions trading system with effect from 2012. This affects all flights into the EU and out of the EU. Airlines all around the world have already started making preparations for this. All of them must make a contribution to climate protection in the European emissions trading system unless their home countries recognise comparable systems for reducing emissions from international aviation.
The EU's position at the forthcoming ICAO negotiations was confirmed by the Council in early September as follows: the ICAO must adopt a greenhouse gas reduction target for international aviation of 10% by 2020 compared with 2005 levels and must create a common framework to support market-based measures to reduce emissions from aviation. The EU is prepared to exempt flights from third countries from the ETS on a bilateral basis if the countries concerned take corresponding climate protection measures in respect of aviation.
As you are aware, our position on the issue of emissions from aviation does not coincide with that of the US and other ICAO members. The US call for a mutual agreement - in other words, the mutual recognition of climate protection measures - is directly aimed at preventing implementation of the European measures. However, we cannot allow EU legislation to be undermined by our partners, especially when we are convinced that this measure, which will encompass a third of worldwide emissions from aviation, is a key contribution to the fight against climate change. We cannot accept those who want to do more to counter climate change having to get the permission of those who want to do less. There is no veto on the climate protection legislation of other states.
However, neither can we allow genuine climate protection measures to create a competitive disadvantage. If we were to apply EU rules just to European airlines, then this would be discrimination on the grounds of nationality. It would also harm the fight against climate change and would be pointless economically.
Mutual agreement is just a way of disguising continuing to do nothing in the fight against emissions from aviation and climate change. The European Union must and will stand firm in the forthcoming negotiations. We cannot accept any result that would run contrary to the EU legislation adopted by the Council and the European Parliament. On the contrary, if we are to reduce emissions from aviation enduringly in the long term, then we need a common way forward and a global reduction target.
Madam President, Commissioner, to start with, I would like to thank you for your clear answer and your very clearly expressed views. As Parliament, we must send out a very clear message and that message is one of support for the Commission.
Whether we now think that the directive has gone too far or has not gone far enough, that it has arrived too late or a little prematurely, the fact of the matter is that a majority of this House has, together with the Council and the Commission, adopted something that now has the force of law and that must be put into effect. As the Commission, you have the task of ensuring that that legislation is unambiguously implemented. In terms of clarity, this piece of legislation leaves nothing to be desired. It is extensively referenced and I will reiterate here, once again: from 1 January 2012, all flights departing from, or arriving at, an airport situated in the territory of a Member State will fall under this directive. Therefore, this will also include flights originating from third countries, whether outward or return.
It is important to stress this last point because there are some airlines which are casting doubt on this. We cannot have a situation where third countries are required to pay for only half of their flights, namely, either the outward or the return flight. That would distort the competition between European airlines, on the one hand, and other airlines, on the other. Surely, that cannot be the correct interpretation.
Third countries which have problems with this legislation should be told once again that their airlines could escape the provisions of this directive if these countries put in place their own measures to cut CO2 emissions in this sector. In other words, it is not our intention to secure potential profits - on the contrary. If everyone copied what we are doing, we would certainly make less money out of this, but we would definitely achieve our environmental objectives and that is the essence of this piece of legislation.
As a result, our American friends and others who are trying to prevent the inevitable through legal means or all kinds of manoeuvres within ICAO, the International Civil Aviation Organisation, would do better to formulate constructive proposals, so that we can reach a worldwide agreement that would, on the one hand, lead to a level playing field for everyone, which is something that we all desire, and, on the other, bring about more sustainable aviation.
Besides, as far as the United States are concerned, I should add that in the second aviation agreement between the European Union and the United States, which was finalised last spring and is currently at the approval stage, the United States implicitly recognised that it ought to be possible to create market-based instruments relating to emissions. In particular, Article 15 of this agreement states that the joint committee can make recommendations for eliminating any potential overlaps or inconsistencies and avoiding any duplication of measures and costs.
Therefore, there is no doubt that the agreement the two aviation blocs have negotiated will pave the way for mutual recognition of this type of emissions trading scheme. Consequently, I would like to urge you once again to stick to your guns, to communicate very clearly, and to make it clear that there is no way back.
Commissioner, thank you very much for your clear statements. I hope that you will be able to see this through in the negotiations. After all, one of the reasons why Copenhagen was such a flop and a disaster was that the European Union had no objectives. It was like a game of 'pick-up sticks'; whoever is the first to move loses. That is indeed what happened and we need to change that. The European Union's position must therefore be quite clear.
To recap: the emissions trading system was introduced and accepted by most airlines as a way of avoiding a kerosene tax. We also know, however, that European taxpayers hand the airlines EUR 30 billion every year in waivers of VAT and kerosene tax. This means that if the airlines and the other countries do not want to take part in emissions trading, then we need to introduce a kerosene tax. That would be much more expensive, and that is what this is really all about.
Nonetheless, we know that aviation is very dangerous, and emissions in the air are three or four times as harmful as those at ground level. Despite this, it is vehemently supported by European taxpayers. There are no airspace access charges; these exist only over Siberia. Why not? The railways have to pay track access charges. Ticket prices, compensation rights for passengers - on the railways, you get your money back, or part of it back, after just one hour. For flights, it is only after three hours. Moreover, we have not forgotten that in emissions trading, 85% of certificates are given to airlines without charge. The railways get nothing given to them - they have to buy every single one. These unfair framework conditions need to be changed, otherwise we can forget about our climate targets. Nobody wants that.
(RO) The global economy is increasingly dependent on air transport. Statistics produced by the European Environment Agency indicated that in 2005, 20% of all carbon dioxide emissions were generated by air transport.
Research into new engines and new fuels will obviously be able to reduce these emissions. According to a recent study, the energy efficiency standard for an A380 airplane engine is 3 litres of fuel per 100 km/passenger, which makes it ideal for comparing with the standard for a modern diesel car.
In order to open up the air transport services market, the European Union negotiates framework agreements with third countries on certain aspects of air services. One example of this is the agreement signed recently between the European Union and Canada. I believe that these agreements need to contain explicit provisions about reducing aviation's environmental impact.
Article 25a(1) of Directive 2008/101/EC stipulates that where a third country adopts measures for reducing the climate change impact of flights departing from that country which land in the Community, the Commission will consider options available in order to provide for optimal interaction between the Community scheme and that country's measures. I ask the Commission to give us examples of such successful interactions.
Similarly, Article 25a(2) of Directive 2008/101/EC mentions that the Community and its Member States will continue to seek an agreement on global measures to reduce greenhouse gas emissions from aviation. In the light of any such agreement, the Commission should consider whether amendments to this directive are necessary. Commissioner, is the Commission considering such amendments?
Madam President, I would like to add my support for this oral question, as I find it totally unacceptable for the United States, Canada and Mexico to be seeking to challenge the inclusion of aviation in the EU emissions trading system. In any event, many people believe those aviation conditions from 2012 to be modest in comparison to what we should and could have been able to achieve.
For example, this sector will still be allowed to access carbon credits from other industries, and the cap on aviation emissions is nowhere near as challenging as that demanded from other sectors. Including aviation here is at least a step in the right direction, and ends the legislative vacuum it has enjoyed for too long, to the extent that it is the fastest growing source of carbon emissions. Surely the principle of the polluter pays has never been more well deserved than in this instance.
In closing, I would say that we must not let established EU decisions be jeopardised by third countries. I urge the Commission and the Council to clearly state that they intend to fully respect the properly adopted EU law in the upcoming ICAO discussions.
(LT) The European Union is committed to transforming its economy in order to use energy efficiently and reduce the amount of greenhouse gas emissions. The inclusion of the aviation sector in the EU scheme for greenhouse gas emission allowance trading is an important step towards reducing the negative impact of aircraft on climate change. It is particularly important for this directive to also be applied not only to European Union airlines but to those registered in third countries operating flights to EU airports. This will facilitate the prevention of competition distortion and the improvement of eco-efficiency. Such fundamental EU commitments as combating climate change undoubtedly require coordinated and united action by the EU. The agreement with third country airlines must promote optimum interaction between the EU system and the measures applied by these countries to ensure proper competition and a reduction in pollutants. Therefore, it would be beneficial for the Commission to play not just a coordinating role, but to ensure the compliance of measures employed by third countries with the requirements of the directive.
Madam President, what I have heard here this evening is pretty astounding and somewhat depressing: the increase in emissions from aviation over the past number of years and the likelihood this will continue, particularly with the development of countries like Brazil, India, China, Russia, and a growing middle class, leading to more travel and trade and all that goes with it, and even with our own policies of youth on the move, freedom of labour, developing tourism, and with an ageing population moving around more, etc.
The question I want to ask particularly is what plans do we have at European level to reduce emissions by way of research and innovation, as we have done, or are trying to do, with electric cars, energy efficient buildings and so forth? Such plans are the answer to the problem we have in the long term.
(RO) Including aviation in the EU's ETS is a major step forward in the fight against climate change because these changes are occurring at a global level and the current legislation must apply at this level. The application of the directive in its current form from 2012 will facilitate this task.
The request submitted by some third countries to the ICAO to participate in a scheme only on a voluntary basis only serves to hold up progress in this area. Granting this request will result not only in a decline in European airlines' competitiveness, but also in obstructing the fight against climate change. It will also present an obstacle preventing the EU's attempt to reach a global sectoral understanding with the aim of cutting the aviation sector's greenhouse gas emissions.
I call on the Commission and Council to involve the European Parliament in the negotiations with third countries so that airlines from these countries are obliged to be included in the emissions trading scheme. This will also prevent a decline in the progress achieved through creating the single European sky, which will reduce the number of air routes, thereby again facilitating the reduction in fuel consumption.
(SK) I agree that reductions of emissions must continue, and if we have rules which will contribute towards their reduction, let us try to enforce those rules properly.
If our friends from the United States do not want to accept our solution, we will have to sustain a patient, matter-of-fact dialogue with them, and look for creative solutions that will achieve the desired objective. The inclusion of aviation in the system of emission quota trading is really not such a burden that air transport cannot be reconciled to it and cannot continue to develop. It is necessary to realise that other forms of transport must also respond to various restrictions in connection with the need to reduce emissions, and we therefore expect aviation to shoulder a fair share of responsibility for reducing emissions.
Madam President, ladies and gentlemen, the debate has demonstrated that Parliament supports the EU adopting a clear position at the ICAO negotiations. I am grateful for that - although, to be honest, I would not have expected anything else. I will pass on your support, as well as the various aspects that have been raised in the debate, to Mrs Hedegaard and to Mr Kallas, as it is after all their services that will be representing the Commission at the ICAO Assembly.
Regarding the questions raised: as far as I am able to give immediate answers, I would reply as follows. Of course the Commission will apply the EU legislation adopted by Parliament and the Council. The EU legislation covers all operators without discrimination on grounds of nationality, and that means operators from third countries - in other words, even the US - can also apply for free certificates. The directive adopted by Parliament and the Council provides for flight bans as a last resort if operators do not respect the legislation. In this event, the Commission would naturally support the Member States in the corresponding implementation of such bans. We are also confident that the European Court of Justice will confirm our legislation accordingly, because we investigated the legal aspects of the directive in great detail.
Let me conclude by clearly stating once again that the Commission will not accept any result that undermines the EU legislation on the inclusion of aviation in the EU emissions trading system, as supported by this Parliament in 2008 with an overwhelming majority of 640. That is our duty, and we will act accordingly.
The debate is closed.
Written statements (Rule 149)
The International Civil Aviation Organisation has created a conflicting situation. ICAO forcefully opposes the EU bid to extend its emission trade regulations to flights of non-European-based airlines. The inclusion of air transport in the ETS is a correct step, provided that it does not affect EU airlines only. Therefore, the EU has to be consistent in the implementation of the principle of geographical neutrality. The environmental regulations protecting the European sky must apply to third-country flights too. If the strict standards were applied solely to European companies, they would give an unjustified competitive edge to third country airlines. The not inconsiderable competitive handicap would result in the loss of thousands of jobs in the aviation sector. We cannot disregard the environmental consequences, either. With a one-sided regulation, we would have to continue to rely on voluntary pledges by the industry, which have not produced the desired results so far. The much touted pledges for fuel efficiency improvements are obviously worth little if, in the meantime, air traffic multiplies several times over. The ICAO estimates a four-fold increase in fuel consumption by 2050, which is a telling figure. Consequently the EU has to take vigorous steps to make ETS directives binding for all flights crossing the European sky. If this is not done, the EU will lose the chance to lead by example and spur other areas to take strict climate protection measures in the aviation industry.